Citation Nr: 0826800	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for hepatitis B. 

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for hyperthyroidism. 

4. Entitlement to service connection for chronic pain. 

5. Entitlement to service connection for insomnia. 

6. Entitlement to service connection for a "fast heart". 

7. Entitlement to service connection for depression. 

8. Entitlement to service connection for a skin rash 
disorder. 




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office. 

The veteran is not represented in this appeal. 


FINDINGS OF FACT

1. The veteran was treated in service for hepatitis B 
diagnosed in November 1977. 

2. There is no medical evidence of record that shows the 
veteran presently has hepatitis B. 

3. The veteran was diagnosed with hypertension in the 1990's, 
many years after service. 

4. The veteran was diagnosed with hyperthyroidism, secondary 
to hypertension, in 1998, many years after service. 

5. There is no competent medical evidence that the veteran 
has a disorder causing chronic pain, insomnia or a "fast 
heart" related to an incident of service. 

6. There is no competent medical evidence that shows that the 
veteran had depression in service, or for many years 
thereafter, or that it is related to an incident of service. 

7. The preponderance of the competent medical evidence does 
not link the veteran's present skin rash with any skin rash 
or acne in service. 


CONCLUSIONS OF LAW

1. Hepatitis B was not incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007). 

2. Hypertension was not incurred in or aggravated by active 
service, nor may it be so presumed. 38 U.S.CA. §§ 1101, 1110, 
1111, 1112, 1113, 1137(West 2002); 
38 C.F.R. §§3.303, 3.307, 3.309 (2007).

3. Hyperthyroidism was not incurred in or aggravated by 
service, nor is it the result of a service-connected 
disability. 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007). 

4. Chronic pain, insomnia, nor a "fast heart" was incurred 
in or aggravated by service. 38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 

5. Depression was not incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007). 

6. A skin rash disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in April 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
June 2008. However, since the preponderance of the evidence 
is against the claims for service connection, any appropriate 
disability rating and effective date to be assigned as to 
these claims is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, treatment records 
rendering treatment while the veteran was incarcerated, and 
medical treatises. The veteran was also given the opportunity 
to submit any additional records that he may have. There are 
no known additional records or information to obtain. 
Additionally, the veteran was offered additional VA 
examination; however, the state correctional facility would 
not allow the veteran to be examined. 

A hearing was offered but the veteran has been incarcerated 
during the pendency of this claim. The Board therefore finds 
that the record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claims.


Service Connection 

The veteran filed claims of service connection for hepatitis 
B, hyperthyroidism, hypertension, chronic pain, insomnia, a 
"fast heart", depression and skin rash. The veteran alleges 
that he had hepatitis B in service and that he has the other 
disorders as a result of hepatitis B. He claims that all of 
the disorders were treated during active service. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for hepatitis B, 
hyperthyroidism, hypertension, a disability caused by chronic 
pain, insomnia, "fast heart", depression or skin rash due 
to service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Certain diseases, including hypertension may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310 (2006). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition." Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

38 C.F.R. § 3.310(b).

The veteran was diagnosed in service with hepatitis B, HAAA 
positive, in November 1977. In January 1978, the veteran was 
noted to have an uneventful recovery and was returned to 
duty. It was noted that he was feeling well and without 
symptoms of ongoing liver disease. The diagnostic impression 
was no active hepatitis B at present but patient could be 
carrier of the hepatitis B antigen. Further service medical 
evidence was devoid of any additional findings for hepatitis 
B. 

Since service, the medical evidence of record is devoid of 
findings, treatment, or diagnosis of hepatitis B. 

As provided under VA law, service connection may be granted 
only where it has been established the claimant has a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

As there is no competent medical evidence of record that 
shows that the veteran presently has hepatitis B, service 
connection is not warranted for this disorder. 

As for the claims for service connection for hypertension and 
depression, the medical evidence of record first shows 
evidence of hypertension in the 1990's and depression in 
1998. None of the medical evidence of record that shows that 
the veteran presently has these disorders, links these 
disorders to service or an incident in service. The only 
indication that the veteran's hypertension and depression was 
incurred in service is the veteran's statement of such. To 
the extent that the veteran contends that he currently has 
hypertension and depression that are a result of service, it 
is well established that as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, his own opinion and his theories do not 
constitute competent medical evidence in support of his 
claims and thus carry no probative weight on the critical 
question in this matter of causation. 

As such, service connection for hypertension and depression 
is not warranted. 

As for the veteran's claim for service connection for 
hyperthyroidism, the veteran claims that his hyperthyroidism 
began in service and is a result of hepatitis B. The veteran 
has submitted medical journal articles and treatises 
indicating a link between thyroid conditions and hepatitis B. 
However, none of those treatises and medical journal articles 
specifically link the veteran's hepatitis B and 
hyperthyroidism. In fact, the medical evidence of record 
indicates, in pertinent part, in April 1999 that the 
veteran's hyperthyroidism is secondary to his hypertension. 

Since the veteran's hyperthyroidism was not incurred in 
service and the medical evidence indicates that it is 
secondary to the veteran's hypertension for which he is not 
service connected, there is no basis upon which to award 
service connection for hyperthyroidism. 

The veteran also claims service connection for chronic pain, 
insomnia, and a "fast heart." 

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability. See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Chronic pain, 
insomnia and a "fast heart" are symptomatology, rather than 
a diagnosed disability. Additionally, pain does not, by 
itself, without a diagnosed or identifiable underlying malady 
or condition, constitute a disability for which service 
connection may be granted. See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir 2001). Since the veteran 
has presented no disorders associated with service that 
results in chronic pain, insomnia, or a "fast heart", there 
is no basis upon which to grant service connection. 

Finally, the veteran claims service connection for a skin 
rash. While in service, the veteran was treated for a rash on 
the back and chest in May 1978. The diagnosis was acne. He 
was seen again in July 1978 with acne of the back and face. 

Since service, the veteran's medical records show treatment 
while incarcerated for acne vulgaris since 1998. The veteran 
was diagnosed with atopic dermatitis in March 1998. He was 
diagnosed in June 1998 for dermatitis and treated again in 
April 1999 for an itchy rash of the back, and in August 1999, 
he was  diagnosed with acne vulgaris. 

Although the veteran has evidence of a skin disorder in 
service and treatment since service for a skin disorder, the 
medical evidence of record does not provide a link showing 
that the present skin disorder is in any way related to the 
skin disorder he was diagnosed with in service. 

It is important to note that the veteran is presently 
incarcerated in the Mercer State Prison. He was scheduled for 
a VA medical examination; however the state prison 
authorities would not allow the veteran to be examined. 

Based on the medical evidence of record, there is no basis 
upon which to grant service connection for a skin disorder 
without a link showing that the veteran has a present skin 
disorder that he also had in service. Therefore, service 
connection for a skin rash disorder is not warranted. 



ORDER

Service connection for hepatitis B, hypertension, 
hyperthyroidism, chronic pain, insomnia, "fast heart", 
depression, and skin rash is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


